Exhibit 10.3

 

EXECUTION VERSION

 

Sanchez Energy Corporation

 

Placement Agency Agreement

 

New York, New York

March 18, 2013

 

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, New York 10281

 

On behalf of the several Agents (as defined herein)

 

Ladies and Gentlemen:

 

Sanchez Energy Corporation, a corporation organized under the laws of the State
of Delaware (the “Company”), proposes to issue and sell to certain investors
(collectively, the “Investors” and each an “Investor”) that are both QIBs (as
that term is used in Rule 144A under the Act (as defined below)) and accredited
investors (as that term is used in Regulation D under the Act) up to $250
million aggregate liquidation preference of the Company’s Cumulative Perpetual
Convertible Preferred Stock, Series B (the “Securities”), which will be
convertible into shares of the Company’s common stock, par value $0.01 per share
(the “Underlying Securities”), on such pricing terms as will be set forth in a
final term sheet dated on or about the date hereof (the “Final Term Sheet”).

 

The Securities will be offered and sold to the Investors without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

 

In connection with the sale of the Securities, the Company has prepared a
preliminary private placement memorandum relating to the Securities and the
terms of the offering (the “Preliminary Memorandum”), and will prepare the Final
Term Sheet and a final private placement memorandum relating to the Securities
and the final pricing terms of the offering (the “Final Memorandum”).  In
addition, the Company has prepared an investor presentation dated March 2013
(the “Investor Presentation”) and the risk factors (“Risk Factors”) set forth in
the Purchase Agreements (as defined herein), which information together with the
Exchange Act Filings (as defined herein), have been made available to the
Investors along with the Preliminary Memorandum and, on the date hereof, the
Final Term Sheet, and prior to the Closing Date (as defined herein), the Final
Memorandum.

 

1.                             Agreement to Act as Agent; Placement of
Securities.

 

(a)          Subject to the terms and conditions herein set forth, the Company
appoints RBC Capital Markets, LLC, as the Company’s exclusive placement agent
(in such capacity, the “Placement Agent”), on behalf of itself and the other
agents named on Schedule I hereto (together with the Placement Agent, the
“Agents” and each an

 

--------------------------------------------------------------------------------


 

“Agent”), on a reasonable best efforts basis, in connection with the issuance
and sale by the Company of the Securities to the Investors and each of the
Agents severally agrees, subject to the representations, warranties and
agreements herein set forth, to so act.

 

(b)         This Agreement is not a commitment, express or implied, on the part
of the Agents to commit any capital.  Under no circumstances will any Agent be
obligated to purchase any Securities for its own account.  In soliciting
purchases of Securities, the Agents shall act solely as the Company’s agents and
not as principals and therefore the Agents shall have no authority to bind the
Company.  Each Agent may retain other brokers or dealers to act as sub-agents on
its behalf in connection with the offering and sale of the Securities.

 

(c)          The purchases of the Securities by the Investors shall be evidenced
by the execution and delivery of securities purchase agreements, which (1) in
the case of Investors who sign purchase agreements in connection with the
pricing of the Securities (including such Investors who subsequently increase
their commitments thereunder following the pricing of the Securities by
delivering amended signature pages thereto as contemplated thereby), shall be
substantially in the form of Exhibit A-1 (the “Signed Investor Purchase
Agreements”), and (2) in the case of other Investors who sign purchase
agreements following the pricing of the Securities, shall be substantially in
the form of Exhibit A-2 (the “Additional Investor Purchase Agreements” and
together with the Signed Investor Purchase Agreements, collectively, the
“Purchase Agreements”), which such Purchase Agreements shall become valid and
binding agreements (severally and not jointly) between each respective Investor
and the Company upon confirmation and acceptance by such Investors and the
Company of the Final Term Sheet and final allocations of Securities to such
Investors.

 

(d)         The Company and U.S. Bank National Association, as escrow agent
(“Escrow Agent”), has entered into an Escrow Agreement (the “Escrow Agreement”),
pursuant to which an escrow account will be established, at the Company’s
expense, for the benefit of the Company and the Investors (the “Escrow
Account”).  Prior to the Closing Date (as defined herein), each Investor will
deposit in the Escrow Account the full amount of the purchase price for the
Securities being purchased by such Investor (the “Escrow Funds”), except for
Investors that are registered investment companies under the Investment Company
Act of 1940, as amended, for which alternative arrangements have been made under
the Purchase Agreements (the “Alternative Arrangements”).

 

(e)          As compensation for services rendered prior to and as of the
Closing Date, the Company shall pay to the Agents an aggregate fee equal to
3.50% of the aggregate gross proceeds received by the Company on the Closing
Date from the sale of the Securities (the “Placement Fee”), such Placement Fee
to be divided among the Agents according to the corresponding percentages for
the Agents as set forth on Schedule I hereto; provided that if the aggregate
gross proceeds from the offer and sale of all Securities to be offered and sold
to Investors pursuant to the Purchase Agreements exceeds $175 million, the
Placement Agent shall receive 100% of the Placement Fee attributable to such
excess amount received by the Company. The Placement Fee shall be

 

2

--------------------------------------------------------------------------------


 

payable by Federal Funds wire transfer to an account or accounts designated by
RBC Capital Markets, LLC on behalf of all Agents.

 

(f)            No Securities that the Company has agreed to sell pursuant to the
Purchase Agreements shall be deemed to have been purchased and paid for, or sold
by the Company, until such Securities shall have been delivered to the
applicable Investor (or its authorized agent) against payment by such Investor
(or its authorized agent) or irrevocably deposited with the facilities of The
Depository Trust Company through Continental Stock Transfer & Trust Company (the
“Transfer Agent”) against payment therefor pursuant to Section 4 hereof.  If the
Company shall default in its obligations to deliver Securities to an Investor
(or its authorized agent) whose offer it has accepted, and from which it has
received payment for such Securities, the Company agrees to indemnify and hold
harmless the Agent Entities (as defined herein) against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject which arise out of or are based upon such default of the
Company; provided that the Company shall have no such obligations in the event
an Investor fails to follow the procedures set forth in the Purchase Agreement
with respect to such Investor for acceptance of the Securities and such failure
is the cause of such default.

 

(g)         The Company acknowledges and agrees that each Agent has been
retained to act solely as agent to the Company, and not in any capacity for any
other person, and the Company’s engagement of each Agent is not intended to
confer rights upon any person (including shareholders, employees or creditors of
the Company) not a party hereto as against any Agent or its affiliates, or their
respective directors, officers, employees or agents, successors, or assigns. 
Each Agent shall act as an independent contractor under this Agreement, and not
in any other capacity including as a fiduciary, and any obligations arising out
of its engagement shall be owed solely to the Company.

 

2.                             Representations and Warranties of the Company. 
The Company represents and warrants to, and agrees with each Agent as set forth
below in this Section 2.

 

(a)          The Securities will satisfy, as of the Closing Date, the
eligibility requirements of Rule 144A(d)(3) under the Act.

 

(b)         The Company is not required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(c)          Assuming the accuracy of the representations and warranties made by
the Investors (on behalf of themselves and on behalf of any Accounts (as defined
in the Purchase Agreements) for which the Investors are purchasing the
Securities) contained in the Purchase Agreements and the representations and
warranties made by the Agents contained in Section 3 of this Agreement, the
issuance and sale to the Investors of the Securities in the manner contemplated
by the Purchase Agreements and this Agreement are exempt from the registration
requirements of the Act.  No form of general solicitation or general advertising
within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or

 

3

--------------------------------------------------------------------------------


 

meeting whose attendees have been invited by any general solicitation or general
advertising) was or will be used by the Company or any of its representatives
(other than you, as to whom the Company makes no representation) or affiliates
(within the meaning of Regulation D under the Act) or any person acting on their
behalf in connection with the offer and sale of the Securities (including the
Underlying Securities).

 

(d)         The Preliminary Memorandum, the Final Term Sheet and the Final
Memorandum have been or will be prepared by the Company for use in connection
with the sale of the Securities in the manner contemplated by this Agreement and
the Purchase Agreements.  No order or decree preventing the use of the
Preliminary Memorandum, the Final Term Sheet or the Final Memorandum, or any
order asserting that the transactions contemplated by this Agreement or the
Purchase Agreements are subject to the registration requirements of the Act has
been, or will have been, issued and no proceeding for that purpose has commenced
or is pending or, to the knowledge of the Company, is contemplated.

 

(e)          (1) The Company’s (i) annual report on Form 10-K for the fiscal
year ended December 31, 2012 filed with the Securities and Exchange Commission
(the “SEC”) on March 18, 2012, (ii) current reports on Form 8-K filed or
furnished with the SEC on January 2, 2013, February 6, 2013, and March 7, 2013
and all subsequent current reports that have been filed or furnished with the
SEC and (iii) description of the Company’s common stock contained in the
Company’s registration statement on Form 8-A filed with the SEC on December 9,
2011 and any amendment or supplement thereto (collectively, the “Exchange Act
Filings”), each as of its date and together with (x) the Preliminary Memorandum,
the Final Term Sheet, the Investor Presentation and the Risk Factors and (y) the
Final Memorandum, the Investor Presentation and the Risk Factors, as of each
Effective Time (as such term is defined in the Purchase Agreements) of the
Purchase Agreements (excluding the Final Memorandum) and the Closing Date (as
defined in Section 4), did not or will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

(f)            The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in its Exchange Act Filings and is duly qualified to transact business
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

 

(g)         Each subsidiary of the Company has been duly incorporated, is
validly existing as a limited liability company in good standing under the laws
of the jurisdiction of its formation, has the corporate or other entity power
and authority to own its property and to conduct its business as described in
the Exchange Act Filings and is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to

 

4

--------------------------------------------------------------------------------


 

the extent that the failure to be so qualified or be in good standing would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole; all of the issued equity interests of each subsidiary of the Company have
been duly and validly authorized and issued, are fully paid (to the extent
required by applicable law and each subsidiary’s organizational documents) and
non-assessable (except as non-assessability may be affected by Sections 18-607
and 18-804 of the Delaware Limited Liability Company Act) and are owned directly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except under (i) that certain Credit Agreement, dated as of November 15, 2012,
among the Company, SEP Holdings III, LLC and SN Marquis LLC, as borrowers,
Capital One, National Association, as administrative agent for the lenders, and
each of the lenders from time to time party thereto (as amended, the “First Lien
Facility”) and (ii) that certain Second Lien Term Credit Agreement, dated as of
November 15, 2012, among Sanchez Energy Corporation, SEP Holdings III, LLC and
SN Marquis LLC, as borrowers, Macquarie Bank Limited, as administrative agent
for the lenders, and each of the lenders from time to time party thereto (as
amended, the “Second Lien Facility” and, together with the First Lien Facility,
the “Credit Facilities”).

 

(h)         The Company has all requisite corporate power and authority to enter
into this Agreement and the Purchase Agreements.  This Agreement has been, and
each of the Purchase Agreements as of the Effective Time (as defined in each
such Purchase Agreement) will be, duly authorized, executed and delivered by the
Company.

 

(i)             As of the date hereof, as of the date of the Purchase Agreements
and as of the Closing Date, (i) the authorized capital stock of the Company
conforms in all material respects as to legal matters to the description thereof
contained in the Exchange Act Filings; (ii) the shares of common stock
outstanding prior to the issuance of the Securities have been duly authorized
and are validly issued, fully paid and non-assessable; (iii) the Certificate of
Designations creating the Securities, the proposed form of which has been
furnished to the Agents, will have been duly filed with the Secretary of State
of Delaware and with all other offices where such filing is required, on or
before the Closing Date; (iv) the Securities have been (or, in the case of the
final form of the Certificate of Designations for the Securities, will be) duly
authorized and, when issued and delivered to and paid for by the Investors in
accordance with the terms of the Purchase Agreements, will be validly issued,
fully paid and non-assessable, and the issuance of such Securities will not be
subject to any preemptive or similar rights; and (v) the maximum number of
Underlying Securities issuable upon conversion of the Securities (including the
maximum number that may be issued upon conversion of the Securities in
connection with a fundamental change (the “Maximum Number of Underlying
Securities”)) as of the Closing Date have been (or, in the case of the final
form of the Certificate of Designations for the Securities, will be) duly
authorized and reserved and, when issued upon conversion of the Securities in
accordance with the terms of the Securities, will be validly issued, fully paid
and non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

 

(j)             The issue and sale of the Securities and the execution and
delivery by the Company of, and the performance by the Company of its
obligations under, this Agreement and the Purchase Agreements will not
contravene any provision of

 

5

--------------------------------------------------------------------------------


 

(i) applicable law, (ii) the certificate of incorporation or by-laws of the
Company or (iii) any agreement or other instrument binding upon the Company or
any of its subsidiaries that is material to the Company and its subsidiaries,
taken as a whole, or any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company or any subsidiary, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement or the Purchase Agreements, except such as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Securities, except where such
contravention in the case of clauses (i) and (iii) or the failure to obtain such
consents, approvals, authorizations, orders or qualifications individually or in
the aggregate, would not have a material adverse effect on the Company and its
subsidiaries taken as a whole, or on the power or ability of the Company to
perform its obligations under this Agreement or the Purchase Agreements or to
consummate the transactions contemplated by the Preliminary Memorandum, the
Final Term Sheet and the Final Memorandum.

 

(k)          Except as described in the Exchange Act Filings or such agreements
filed as exhibits thereto, there are no contracts, agreements or understandings
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in any securities being registered pursuant
to any other registration statement filed by the Company under the Act.

 

(l)             Except as otherwise disclosed in the Company’s Exchange Act
Filings or under incentive plans filed as exhibits to the Exchange Act Filings,
during the six-month period preceding the date of the Final Memorandum, none of
the Company or any other person acting on behalf of the Company has sold or
issued to any person any Securities, or any securities of the same or a similar
class as the Securities, other than Securities offered or sold to the Investors
pursuant to the Purchase Agreements. Any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the Act),
of any Securities or any substantially similar security issued by the Company,
within six months subsequent to the date on which the distribution of the
Securities has been completed, will be made under restrictions and other
circumstances that would not affect the status of the offer and sale of the
Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the Act,
including any sales pursuant to Rule 144A under, or Regulation D or S of, the
Act.

 

(m)       Except as described in the Company’s Exchange Act Filings, there are
no legal or governmental proceedings pending or, to the knowledge of the
Company, threatened to which the Company or any of its subsidiaries is a party
or to which any of the properties of the Company or any of its subsidiaries is
subject that would have a material adverse effect on the Company and its
subsidiaries, taken as a whole, or on the power or ability of the Company to
perform its obligations under this Agreement or the Purchase Agreements or to
consummate the transactions contemplated by the Preliminary Memorandum, the
Final Term Sheet and the Final Memorandum.

 

6

--------------------------------------------------------------------------------


 

(n)         Except as disclosed in the Company’s Exchange Act Filings and as
contemplated by the transactions contemplated by this Agreement, and, except for
securities issued and issuable under employee benefit plans, there are not
currently, and will not be as a result of the offering of the Securities, any
outstanding subscriptions, rights, warrants, calls, commitments of sales or
options to acquire, or instruments convertible into or exchangeable for, any
capital stock or equity interest of the Company or any of its subsidiaries.

 

(o)         Neither the Company nor any of its subsidiaries, nor any director or
officer, nor, to the Company’s knowledge, any affiliate, employee, agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and, to the knowledge of the Company, affiliates have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein.

 

(p)         The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(q)         (i) Neither the Company nor any of its subsidiaries, nor any
director or officer, thereof, nor, to the Company’s knowledge, any agent,
affiliate, employee or representative of the Company or any of its subsidiaries,
is an individual or entity (“Person”) that is, or is owned or controlled by a
Person that is:

 

(A)           the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s

 

7

--------------------------------------------------------------------------------


 

Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan and Syria).

 

(ii)  The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

 

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

 

(B) in any other manner that, to the knowledge of the Company, will result in a
violation of Sanctions by any Person (including any Person participating in the
offering, whether as underwriter, advisor, investor or otherwise).

 

(iii)  Since the Company’s formation, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

 

(r)            Prior to the date hereof, neither the Company nor any of its
affiliates nor any person acting on its or their behalf has taken any action
that is designed to or that has constituted or that might have been expected to
cause or result in stabilization or manipulation of the price of any security of
the Company in connection with the offering of the Securities.

 

(s)          The Company is, and has been for a period of 90 days immediately
prior to the date hereof, subject to the reporting requirements of Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and files reports with the SEC on the EDGAR System.  The common stock is
registered pursuant to Section 12(g) of the Exchange Act and the outstanding
shares of common stock are listed on the New York Stock Exchange.

 

3.                             Representations and Warranties of the Agents. 
Each Agent, severally and not jointly, represents and warrants to, and agrees
with, the Company as set forth below in this Section 3.

 

(a)          The Agent has all requisite corporate power and authority to enter
into this Agreement.

 

(b)         The Agent, its representatives and affiliates (within the meaning of
Regulation D under the Act) and persons acting on their behalf have not and will
not solicit offers for the Securities by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the Act) or
in any manner involving a

 

8

--------------------------------------------------------------------------------


 

public offering within the meaning of Section 4(a)(2) of the Act; and the Agent
and any person acting on its behalf has and will solicit offers for the
Securities (including the Underlying Securities) only from persons whom it
reasonably believes to be QIBs (as that term is used in Rule 144A under the Act)
that are also accredited investors (as that term is used in Regulation D under
the Act) and if any person is buying for one or more institutional accounts,
only when such person has represented to the Agent, and the Agent reasonably
believes, that each such account is a QIB (as that term is used in Rule 144A
under the Act) that is also an accredited investor (as that term is used in
Regulation D under the Act) and, in each case, to whom notice has been given
that such sale or delivery is being made in reliance on Section 4(a)(2) of the
Act.

 

(c)          The Agent has not solicited any offers or sales of the Securities
(including the Underlying Securities) to any person prior to the date hereof not
in conformity with the terms hereof, and after the date hereof will solicit no
offer or sale of the Securities (including the Underlying Securities) not in
conformity with the terms hereof.

 

(d)         The offer and sale of the Securities (including the Underlying
Securities) by the Agent will be solicited only in those jurisdictions
designated by the Agent for which there is an effective qualification or
exemption from registration of the offering or sale of Securities (including the
Underlying Securities) in such jurisdictions by a broker-dealer registered under
the laws of such jurisdictions.

 

(e)          In soliciting purchasers for the Securities (including the
Underlying Securities), the Agent and its representatives have utilized and will
utilize only the Preliminary Memorandum, the Final Term Sheet and the Final
Memorandum, and the Agent and its representatives have not used and will not use
any other materials without the prior written approval of the Company.  The
Agent and its representatives have not and will not make any representations or
furnish any information in connection with this Agreement or the offering of the
Securities (including the Underlying Securities) other than that contained in
the Preliminary Memorandum, the Final Term Sheet and the Final Memorandum.

 

(f)            The Agent has complied and will comply with all applicable
provisions of the Financial Services and Markets Act of 2000 with respect to
anything done by it in relation to the Securities in, from or otherwise
involving the United Kingdom.

 

4.                             The Closing.  The time and date of closing and
delivery of the documents required to be delivered to the Agents pursuant to
Section 6 hereof shall be at 10:00 A.M., New York time on March 26, 2013 (the
“Closing Date”) at the offices of Akin Gump Strauss Hauer & Feld LLP, 1111
Louisiana Street, 44th Floor, Houston, Texas 77002. At the closing, the Escrow
Agent will disburse the Escrow Funds from the Escrow Account to the Company as
provided in the Escrow Agreement against delivery of the Securities to the
Investors or their designees (or delivery of the purchase price will be made
against delivery of such Securities pursuant to Alternative Arrangements
acceptable to the Placement Agent and the Company), which delivery may be made
through the facilities of The Depository Trust Company.

 

9

--------------------------------------------------------------------------------


 

5.                             Agreements.  The Company agrees with each Agent
that:

 

(a)          Prior to the completion of the distribution of the Securities by
the Company, before making or distributing any amendment or supplement to the
Preliminary Memorandum, the Final Term Sheet or the Final Memorandum, the
Company will furnish to the Placement Agent a copy of any proposed amendment or
supplement to the Preliminary Memorandum, the Final Term Sheet or the Final
Memorandum for review and not to distribute any such proposed amendment or
supplement to which the Placement Agent reasonably objects within a reasonable
period of time after having been furnished such proposed amendment or
supplement.

 

(b)         The Company will cooperate with the Agents in arranging for the
qualification of the Securities for offering and sale under the securities or
“Blue Sky” laws of such jurisdictions as the Placement Agent may reasonably have
designated in writing and will continue such qualifications in effect for as
long as may be necessary to complete the sale of the Securities and will make
all regulatory filings required to ensure that the Securities will (to the
extent required) be exempt from registration or qualification under federal
securities laws and the securities law of every state of the United States in
which any Investor has an address of record, including the filing of a Form D,
if required, in all applicable jurisdictions within 15 calendar days after the
date of first sale of the Securities; provided, however, that in connection
therewith, the Company shall not be required to qualify as a foreign corporation
in any jurisdiction in which it is not now qualified or to execute a general
consent to service of process in any jurisdiction or subject itself to taxation
in excess of a nominal dollar amount in any such jurisdiction where it is not
now so subject.

 

(c)          The Company will provide to each Agent and to counsel for the
Agents, without charge, prior to the date on which the Securities shall have
been sold by the Company, as many copies of the Preliminary Memorandum, the
Final Term Sheet and the Final Memorandum or any amendment or supplement thereto
as each Agent may request.

 

(d)         The Company will apply the net proceeds from the sale of the
Securities as set forth under “Use of Proceeds” in the Preliminary Memorandum,
the Final Term Sheet and the Final Memorandum.

 

(e)          None of the Company or any of its affiliates (as defined in
Regulation D under the Act) has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Act) which is or will be integrated with the sale of
the Securities (or the Underlying Securities) in a manner that would require
registration under the Act of the Securities (or the Underlying Securities). 
None of the Company or any of its affiliates (as defined in Regulation D under
the Act) will sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Act) that could be
integrated with the sale of the Securities (or the Underlying Securities) in a
manner that would require the registration under the Act of the Securities (or
the Underlying Securities).

 

(f)            The Company will not, and will not permit any of its affiliates
or any person acting on their behalf to, engage in any form of general
solicitation or general

 

10

--------------------------------------------------------------------------------


 

advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Securities (or Underlying Securities) or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Act.

 

(g)   For one year after the date of initial issuance of the Securities and for
so long as any of the Securities remain outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the Company will
make available at its expense, upon request, to any holder of such Securities
and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Act, unless the Company is then subject to Section 13
or 15(d) of the Exchange Act.

 

(h)   The Company will use all commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through The Depository
Trust Company.

 

(i)    The Company shall reserve and keep available at all times, free of
preemptive rights, shares of common stock for the purpose of enabling the
Company to satisfy any obligations to issue the Underlying Securities upon
conversion of the Securities.

 

(j)    The Company shall not invest or otherwise use the proceeds received by
the Company from its sale of the Securities in such a manner as would require
the Company or any of its subsidiaries to register as an investment company
under the Investment Company Act of 1940, as amended.

 

(k)   The Company will not take, directly or indirectly, any action designed to
or that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(l)    Neither the Company nor any “affiliates” (as defined in Rule 144(a) under
the Act) of the Company under the Company’s control will sell any Securities
acquired from the Company or any of its affiliates, unless such sale is
registered under the Act or otherwise in compliance with applicable securities
laws (including the provisions of Rule 144 under the Act).

 

(m)  The Company also agrees that, without the prior written consent of RBC
Capital Markets, LLC, it will not, during the period ending 60 days after the
date of the Final Memorandum, (1) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of common stock or any securities
convertible into or exercisable or exchangeable for common stock or (2) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the common stock, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of common stock or such other securities, in cash or otherwise.  The
foregoing sentence shall not apply to (a) the sale of the Securities under the
Purchase Agreements,

 

11

--------------------------------------------------------------------------------


 

(b) the issuance by the Company of any shares of common stock upon the exercise
of an option or warrant or the conversion of the Securities or its outstanding
shares of convertible preferred stock or a security outstanding on the date
hereof of which the Agents have been advised in writing, (c) the establishment
of a trading plan pursuant to Rule 10b5-1 under the Exchange Act for the
transfer of shares of common stock, provided that such plan does not provide for
the transfer of common stock during the 60-day restricted period and no public
announcement or filing under the Exchange Act regarding the establishment of
such plan shall be required of or voluntarily made by or on behalf of the
Company, (d) the issuance by the Company of shares of common stock or options to
purchase shares of its common stock, or shares of common stock upon exercise of
options, pursuant to any stock option, stock bonus or other stock plan or
arrangement described in the Exchange Act Filings or the Preliminary Memorandum,
the Final Term Sheet and the Final Memorandum (or any amendment to or
replacement of such plan) of which the Placement Agent has been advised in
writing, (e) the issuance of shares of common stock or securities convertible
into or exercisable for shares of common stock as consideration in a merger or
other acquisition (provided that any recipient of such securities agrees to be
bound by the foregoing restrictions for the remainder of the 60-day restricted
period), and (f) the filing of one or more registration statements either (x) on
Form S-8 or amendments thereto relating to the issuance of shares of common
stock or the issuance and exercise of options to purchase shares of common stock
granted under the employee benefit plans of the Company existing on the date
hereof or any amendment to or replacement of such plan or (y) to which RBC
Capital Markets, LLC has consented, such consent not to be unreasonably
withheld, in connection with the Company’s entry into a definitive agreement
relating to an acquisition.

 

(n)   The Company shall engage and maintain, at its expense, a registrar and
transfer agent for the Securities and the Underlying Securities (who initially
shall be the Transfer Agent).

 

6.          Conditions to the Obligations of the Agents.  The several
obligations of the Agents hereunder and the closing of the sale of the
Securities pursuant to the Purchase Agreements shall be subject to the
performance by the Company of its obligations hereunder and to the following
additional conditions:

 

(a)   The Agents shall have received the opinion, dated the Closing Date and
addressed to the Agents, of Akin Gump Strauss Hauer & Feld LLP, outside counsel
for the Company, and Alfredo Gutierrez, Counsel of Sanchez Oil & Gas
Corporation, on behalf of the Company, each to the effect set forth in Exhibit C
and Exhibit D, respectively.

 

(b)   The Agents shall have received an executed Purchase Agreement for each
Investor, each substantially in the forms set forth in Exhibit A-1 or
Exhibit A-2, as applicable, to this Agreement.

 

(c)   The “Lock-up” agreements, each substantially in the form of Exhibit B
hereto, between the Placement Agent and certain officers and directors of the
Company as listed in Schedule II hereto relating to sales and certain other
dispositions of common

 

12

--------------------------------------------------------------------------------


 

stock or certain other securities, delivered to the Placement Agent on or before
the date hereof, shall be in full force and effect on the Closing Date.

 

(d)   The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the date hereof, on and as of
the date of the Purchase Agreements and on and as of the Closing Date as if made
on and as of the Closing Date (unless they are as of a specific date, in which
case they shall be true and correct as of such date); the statements of the
Company’s officers made pursuant to any certificate delivered in accordance with
the provisions hereof shall be true and correct in all material respects (other
than representations and warranties qualified by materiality, in which case such
representations shall be true and correct in all respects) on and as of the date
made and on and as of the Closing Date (unless they are as of a specific date,
in which case they shall be true and correct as of such date); the Company shall
have performed all covenants and agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date; and
subsequent to the date of the most recent Exchange Act Filing of the Company,
there shall have been no event or development, and no information shall have
become known, that, individually or in the aggregate, has or would be reasonably
likely to have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

 

(e)   The sale of the Securities hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

 

(f)    The Agents shall have received a certificate of the Company, dated the
Closing Date, signed on behalf of the Company by its Chief Executive Officer and
Chief Financial Officer, to the effect that:

 

(1)   the representations and warranties of the Company contained in this
Agreement are true and correct in all material respects (other than
representations and warranties qualified by materiality, in which case such
representations shall be true and correct in all respects) as of the Closing
Date (unless they are as of a specific date, in which case they shall be true
and correct as of such date) and that the Company has complied in all material
respects with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date; and

 

(2)   there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company by any “nationally
recognized statistical rating organization,” as such term is defined in
Section 3(a)(62) of the Exchange Act.

 

(g)   The Underlying Securities issuable upon conversion of the Securities shall
have been duly listed, subject to notice of issuance, on the New York Stock
Exchange and satisfactory evidence of such actions shall have been provided to
the Agents.

 

13

--------------------------------------------------------------------------------


 

On or before the Closing Date, the Agents and counsel for the Agents shall have
received such further documents, opinions, certificates, letters and schedules
or instruments relating to the business, corporate, legal and financial affairs
of the Company and its subsidiaries as they shall have heretofore reasonably
requested from the Company.

 

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Agents and
counsel for the Agents.  The Company shall furnish to the Agents such conformed
copies of such documents, opinions, certificates, letters, schedules and
instruments in such quantities as the Agents shall reasonably request.

 

7.          Payment of Company’s Expenses and Reimbursement of Agents’
Expenses.  Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all expenses incident to the performance of its obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the issuance
and sale of the Securities and all other fees or expenses of the Company in
connection with the preparation of the Preliminary Memorandum, the Final Term
Sheet and the Final Memorandum and any amendment or supplement thereto,
including all printing costs associated therewith, and the delivering of copies
thereof to the Agents and the Investors, (ii) all costs and expenses related to
the transfer and delivery of the Securities to the Investors, including any
transfer or other taxes payable thereon, (iii) the cost of printing or producing
any Blue Sky or legal investment memorandum in connection with the offer and
sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws, including filing fees and the reasonable fees and
disbursements of counsel for the Agents in connection with such qualification
and in connection with the Blue Sky or legal investment memorandum,
(iv) expenses in connection with any meetings with prospective investors in the
Securities (including, without limitation, the costs and expenses of the Company
relating to investor presentations undertaken in connection with the offering),
(v) any fees charged by rating agencies for the rating of the Securities,
(vi) the fees and expenses, if any, incurred in connection with the admission of
the Securities and the Underlying Securities for trading on any appropriate
market system, (vii) the costs and charges of any transfer agent, registrar or
depositary (initially, the Transfer Agent), (viii) fees and expenses relating to
the Escrow Agreement, (ix) the cost of the preparation, issuance and delivery of
the Securities, (x) the document production charges and expenses associated with
printing this Agreement and the Purchase Agreements and (xi) all other cost and
expenses incident to the performance of the obligations of the Company hereunder
for which provision is not otherwise made in this Section.  Each Agent will be
responsible for, and agrees to pay (severally and not jointly), all of its own
costs and expenses, including the fees, disbursements and charges of its own
counsel, provided, however, that if the sale of the Securities provided for
herein is not consummated because of any failure, refusal or inability on the
part of the Company to perform all obligations and satisfy all conditions on its
part to be performed or satisfied hereunder (other than solely by reason of a
default by the Agents of their obligations and all other conditions hereunder
have been satisfied in accordance herewith), the Company agrees to promptly
reimburse each Agent upon demand for all reasonable out-of-pocket expenses
(including fees, disbursements and charges of Davis Polk & Wardwell LLP, counsel
for the Agents).

 

14

--------------------------------------------------------------------------------


 

8.          Indemnification and Contribution.

 

(a)   The Company agrees to indemnify and hold harmless each Agent, each person,
if any, who controls such Agent within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act, and each affiliate of such Agent within
the meaning of Rule 405 under the Act (“Agent Entities”) from and against any
and all losses, claims, damages and liabilities arising out of or in connection
with the transactions contemplated by this Agreement, or any claim, litigation,
investigation or proceedings relating to the foregoing, regardless of whether
any such Agent Entity or any such other person is a party thereto (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Memorandum, the Final Term Sheet or the Final Memorandum, in any
amendment thereof or supplement thereto, or in the Company’s Exchange Act
Filings (taken together with the Investor Presentation and the applicable Risk
Factors), or caused by any omission or alleged omission to state therein a
material fact necessary to make the statements therein in the light of the
circumstances under which they were made not misleading.

 

(b)   In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a), such person (the “indemnified party”) shall promptly
notify the Company in writing and the Company, upon request of the indemnified
party, shall retain counsel reasonably satisfactory to the indemnified party to
represent the indemnified party and any others the Company may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the Company and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the Company and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Company shall not,
in respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by RBC Capital Markets, LLC. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Company agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested the
Company to reimburse the indemnified party for fees and expenses of counsel as
contemplated by the second and third sentences of this paragraph, the Company
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 60
days after receipt by the Company of the aforesaid request, (ii)

 

15

--------------------------------------------------------------------------------


 

the Company shall not have reimbursed the indemnified party in accordance with
such request prior to the date of such settlement and (iii) such indemnified
party shall have given the indemnifying party at least 30 days’ notice of its
intention to settle.  The Company shall not, without the prior written consent
of the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

 

(c)   To the extent the indemnification provided for in Section 8(a) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then the Company, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the applicable
Agent on the other hand from the offering of the Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of such Agent on the other hand, and other equitable
considerations. The relative benefits received by the Company on the one hand
and an Agent on the other hand in connection with the offering of the Securities
shall be deemed to be in the same proportion as (i) the total value received or
proposed to be received by the Company pursuant to any sale of the Securities
(whether or not consummated) bears to (ii) the fee paid or proposed to be paid
to such Agent in connection with such sale. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

 

(d)   The Company agrees that no indemnified party shall have any liability to
the Company or any person asserting claims on behalf of or in right of the
Company in connection with or as a result of any Agent’s engagement under this
Agreement or any matter referred to in this Agreement, in each case to the
extent relating to an Agent’s obligations under Section 1(a) (but not, for the
avoidance of doubt, its obligations under Section 3) or the implied covenant of
good faith and fair dealing (to the extent applicable), except to the extent
that it shall be determined by a court of competent jurisdiction in a judgment
that has become final and that is no longer subject to appeal or other review
that any losses, claims, damages, liabilities or expenses incurred by the
Company resulted from the gross negligence or willful misconduct of such Agent
in performing the services that are the subject of this Agreement.

 

9.          Termination. This Agreement may be terminated in the sole discretion
of the Placement Agent by notice to the Company given prior to the Closing Date
in the event that:

 

16

--------------------------------------------------------------------------------


 

(a)   the Company shall have failed, refused or been unable in any material
respect to perform the obligations and satisfy the conditions on its part to be
performed or satisfied hereunder at or prior thereto or, if at or prior to the
Closing Date;

 

(b)   any of the Company or any of its subsidiaries shall have sustained any
loss or interference with respect to its businesses attributable to any event or
development or series thereof that, in the sole judgment of the Placement Agent,
individually or in the aggregate, has a material adverse effect on the Company
and its subsidiaries, taken as a whole (including, without limitation, a change
in control of the Company or any of its subsidiaries), except in each case as
described in the Company’s Exchange Act Filings on the date hereof (exclusive of
any amendment or supplement thereto);

 

(c)   (i) trading generally shall have been suspended or materially limited on,
or by, as the case may be, any of the New York Stock Exchange, the NYSE MKT LLC,
the NASDAQ Global Market, the Chicago Board of Options Exchange, the Chicago
Mercantile Exchange or the Chicago Board of Trade or (ii) trading of any
securities of the Company shall have been suspended on any exchange;

 

(d)   (i) a material disruption in securities settlement, payment or clearance
services in the United States shall have occurred or (ii) any moratorium on
commercial banking activities shall have been declared by Federal or New York
State authorities;

 

(e)   there shall have occurred any outbreak or escalation of hostilities, or
any change in financial markets or any calamity or crisis that, in the Placement
Agent’s judgment, is material and adverse and which, singly or together with any
other event specified in this Section 9, makes it, in the Placement Agent’s
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Preliminary Memorandum, the Final Term Sheet or the Final Memorandum; or

 

(f)    any securities of the Company shall have been downgraded by any
nationally recognized statistical rating organization or any such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its ratings of any securities of the
Company (other than an announcement with positive implications of a possible
upgrading).

 

Termination of this Agreement pursuant to this Section 9 shall be without
liability of any party to any other party except as provided in Sections 7 and 8
hereof.

 

10.        Survival of Agreements, Representations, Warranties and Indemnities.
The respective agreements, representations, warranties, indemnities and other
statements of the Company or its officers and of the Agents set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of any Agent or the Company or any of the
officers, directors, employees, agents or controlling persons referred to in
Section 8 hereof, and will survive delivery of and payment for the Securities. 
The provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.

 

17

--------------------------------------------------------------------------------


 

11.        Notices.  All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Agents, will be mailed, delivered
or telefaxed to RBC Capital Markets, LLC, Three World Financial Center, 200
Vesey Street, 8th Floor, New York, New York 10281-8098, Attention: Equity
Syndicate (fax no.: 212-428-6260) and with a copy to Davis Polk & Wardwell LLP,
450 Lexington Avenue, New York, New York 10017, Attention:  Deanna Kirkpatrick,
and, if sent to the Company, will be mailed, delivered or telefaxed to Sanchez
Energy Corporation, 1111 Bagby Street, Suite 1800, Houston, Texas 77002,
Attention: Michael G. Long (fax no.: 713-756-2751) with a copy to Akin Gump
Strauss Hauer & Feld LLP, 1111 Louisiana Street, 44th Floor, Houston, Texas
77002, Attention: David P. Elder (fax no: 713-236-0822).

 

12.        Successors.  This Agreement will inure to the benefit of and be
binding only upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 8 hereof, and no other person will have any right or obligation
hereunder, except that the indemnities of the Company contained in Section 8 of
this Agreement shall also be for the benefit of any person or persons who
control any Agent within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act.  It is understood that each Agent’s responsibility to the
Company is solely contractual in nature and such Agent does not owe the Company,
or any other party, any fiduciary duty as a result of this Agreement.

 

13.        Applicable Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WITHIN THE STATE OF NEW YORK.  The Company hereby agrees
that the Federal and New York State Courts located in New York County, New York
shall have exclusive jurisdiction with respect to any matter arising out of this
Agreement and submits to the jurisdiction of such courts with respect thereto. 
The Company (on its behalf and, to the extent permitted by applicable law, on
behalf of its stockholders and affiliates) and each Agent waives all right to
trial by jury in any action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.

 

14.        Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

15.        Headings.  The section headings used herein are for convenience only
and shall not affect the construction hereof.

 

16.        Partial Unenforceability.  The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

[Signature Pages Follow]

 

18

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Agents.

 

 

Very truly yours,

 

 

 

 

 

Sanchez Energy Corporation

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Senior Vice President – Chief Financial Officer

 

19

--------------------------------------------------------------------------------


 

The foregoing Placement Agency Agreement is
hereby confirmed and accepted
as of the date first above written.

 

RBC Capital Markets, LLC

 

 

 

On behalf of itself and the several Agents

 

 

 

 

 

By:

/s/ Brian Akins

 

 

Name:

Brian Akins

 

 

Title:

Managing Director

 

 

 

 

20

--------------------------------------------------------------------------------


 

Schedule I

 

Agent

 

Placement Fee Percentage

 

 

 

 

 

RBC Capital Markets, LLC

 

80

%

Johnson Rice & Company L.L.C.

 

10

%

Capital One Southcoast, Inc.

 

5

%

Macquarie Capital (USA) Inc.

 

5

%

 

--------------------------------------------------------------------------------


 

Schedule II

 

A.R. Sanchez, Jr.

Antonio R. Sanchez, III

Joseph R. DeDominic

Michael G. Long

Kirsten A. Hink

Gilbert A. Garcia

Greg Colvin

Alan G. Jackson

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Form of Signed Investor Purchase Agreement

 

A-1-1

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Form of Additional Investor Purchase Agreement

 

A-2-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Lock-Up Agreement

 

, 2013

 

RBC Capital Markets, LLC

Three World Financial Center
200 Vesey Street
New York, New York 10281

 

Ladies and Gentlemen:

 

The undersigned is an owner of record or beneficially of certain shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”) or
securities convertible into or exchangeable or exercisable for Common Stock. 
The Company proposes to carry out a private placement (the “Private Placement”)
of Cumulative Perpetual Convertible Preferred Stock, Series B (the
“Securities”), for which you will act as placement agent pursuant to a placement
agency agreement (“Placement Agency Agreement”).  The undersigned recognizes
that the Private Placement will be of benefit to the undersigned and will
benefit the Company.

 

In consideration of the foregoing, the undersigned hereby agrees that, without
the prior written consent of RBC Capital Markets, LLC, it will not, during the
period commencing on the date hereof and ending 60 days after the date of the
final private placement memorandum relating to the Private Placement (the “Final
Memorandum”), (1) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock beneficially owned (as such
term is used in Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), by the undersigned or any other securities so owned
convertible into or exercisable or exchangeable for Common Stock, including the
Securities or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to (a) transfers of
shares of Common Stock or any security convertible into Common Stock as a bona
fide gift, (b) distributions of shares of Common Stock or any security
convertible into

 

B-1

--------------------------------------------------------------------------------


 

Common Stock to members, limited partners or stockholders of the undersigned,
(c) dispositions to any trust for the direct or indirect benefit of the
undersigned and/or the immediate family of the undersigned (provided that in the
case of any transfer, distribution or disposition pursuant to clause (a), (b) or
(c), (i) each donee, distributee or trust shall sign and deliver a lock-up
letter substantially in the form of this letter and (ii) no filing under
Section 16(a) of the Exchange Act, reporting a reduction in beneficial ownership
of shares of Common Stock (without the reporting of a corresponding increase),
shall be voluntarily made (for the avoidance of doubt, meaning other than as
required by law) during the restricted period referred to in the foregoing
sentence), (d) the pledge of any shares of Common Stock or other securities to
secure loans to such persons or entities in connection with any financing
transaction to which such persons or entities are parties (provided that such
shares of Common Stock or other securities may not be sold or disposed of in
connection with the exercise by the lender of any remedies as a secured party
until the expiration of the 60-day restricted period), (e) in connection with
the vesting of any shares of Common Stock or other securities issued under
restricted stock awards or the exercise of options (provided that any such
securities received upon exercise shall be subject to the provisions of this
letter for the remainder of the 60-day restricted period)[,] [or] (f) the
establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock, provided that such plan does not
provide for the transfer of Common Stock during the 60-day restricted period and
no public announcement or filing under the Exchange Act regarding the
establishment of such plan shall be required of or voluntarily made by or on
behalf of the undersigned or the Company [or (g) one or more sales of up to
250,000 shares of Common Stock beneficially owned by the undersigned but in no
event may more than a total of 250,000 shares be sold or otherwise transferred
or disposed of pursuant to this clause (g) or the corresponding provision of
[                  ]’s lockup agreement with RBC Capital Markets, LLC, dated on
or about the date hereof](1).  For purposes of this paragraph, “immediate
family” shall mean the undersigned and the spouse, any lineal descendent,
father, mother, brother or sister of the undersigned.  In addition, the
undersigned agrees that, without the prior written consent of RBC Capital
Markets, it will not, during the period commencing on the date hereof and ending
60 days after the date of the Final Memorandum, make any demand for or exercise
any right with respect to, the registration of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock,
including the Securities. The undersigned also agrees and consents to the entry
of stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the

 

--------------------------------------------------------------------------------

(1)  In the case of the lock-ups for Mr. A.R. Sanchez, Jr. and Mr. Antonio R.
Sanchez, III.  The cross-reference is to the other of Mr. A.R. Sanchez, Jr. and
Mr. Antonio R. Sanchez, III.

 

B-2

--------------------------------------------------------------------------------


 

undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.

 

It is understood that the undersigned will be released from its obligations
under this letter agreement if the Company notifies the undersigned that it does
not intend to proceed with the Private Placement, if the Placement Agency
Agreement (other than the provisions thereof that survive termination) shall
terminate or be terminated prior to payment for and delivery of the Securities
or if the Private Placement shall not have occurred by June 1, 2013.

 

The undersigned understands that the Company and RBC Capital Markets, LLC are
relying upon this agreement in proceeding toward consummation of the Private
Placement.  The undersigned further understands that this agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

 

Whether or not the Private Placement actually occurs depends on a number of
factors, including market conditions.  The Private Placement will only be made
pursuant to purchase agreements, the terms of which are subject to negotiation
between the Company and the investors party thereto, as contemplated in the
Placement Agency Agreement.

 

 

Very truly yours,

 

 

 

 

 

(Name)

 

 

 

 

 

(Address)

 

B-3

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Opinion of Outside Counsel for the Company

 

1.              (a) The Company is validly existing as a corporation in good
standing under the laws of the State of Delaware, the jurisdiction of its
organization, and is duly qualified and is in good standing as a foreign
corporation under the laws of the jurisdictions listed on Exhibit C attached
hereto.  (b) Each of the Subsidiaries is validly existing as a limited liability
company in good standing under the laws of the State of Delaware, the
jurisdiction of its organization, and is duly qualified and is in good standing
as a foreign limited liability company under the laws of the jurisdictions
listed on Exhibit C attached hereto.

 

2.              (a) The Company has corporate power to enter into each of the
Placement Agency Agreement and the Purchase Agreements and to own its properties
and to conduct its business, in all material respects, as described in the
Exchange Act Filings. (b) Each of the Subsidiaries has limited liability company
power to own its properties and to conduct its business, in all material
respects, as described in the Exchange Act Filings.

 

3.              (a) The execution and delivery of each of the Placement Agency
Agreement and the Purchase Agreements by the Company and the performance by the
Company of its obligations thereunder have been duly authorized by all necessary
corporate action on the part of the Company. (b) Each of the Placement Agency
Agreement and the Purchase Agreements has been duly and validly executed and
delivered by the Company.

 

4.              The execution and delivery of each of the Placement Agency
Agreement and the Purchase Agreements by the Company do not, and the performance
by the Company of its obligations under each of the Placement Agency Agreement
and the Purchase Agreements will not, (i) result in any violation of any law,
rule or regulation of any Included Law (defined below), (ii) result in any
violation of any order, writ, judgment or decree listed on Exhibit A attached
hereto, (iii) result in a violation of any of the Governing Documents, or
(iv) breach or result in a default under any Reviewed Agreement.

 

5.              No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body (each, a
“Filing”) is required under any of the Included Laws for the due execution and
delivery of each of the Placement Agency Agreement and the Purchase Agreements
by the Company and the performance by the Company of its obligations under each
of the Placement Agency Agreement and the Purchase Agreements

 

C-1

--------------------------------------------------------------------------------


 

except for (i) routine Filings necessary in connection with the conduct of the
Company’s business and (ii) such other Filings as have been obtained or made.

 

6.              (a) The authorized capital stock of the Company consists of
150,000,000 shares of common stock, par value $0.01 per share (“Common Stock”),
and 15,000,000 shares of preferred stock, par value $0.01 per share, of which
(i) 3,000,000 shares have been designated as 4.875% Cumulative Perpetual
Convertible Preferred Stock, Series A (the “Series A Preferred Stock”) and
(ii) [·] shares have been designated as the Series B Preferred Stock.  (b) The
Securities have been duly authorized and, when issued and delivered pursuant to
the terms of the Purchase Agreements, will be validly issued, fully paid and
non-assessable, and will not have been issued in violation of any preemptive
rights granted under the Governing Documents or under the General Corporation
Law of the State of Delaware (the “DGCL”).  (c) The shares (including (in the
event of a “fundamental change”) any additional shares) of the Common Stock
initially issuable upon conversion of the Securities (the “Underlying
Securities”) have been duly authorized and reserved for issuance by the Company
and, when issued upon the conversion of the Securities in accordance with the
terms of the Securities, will be validly issued, fully paid and non-assessable,
and will not have been issued in violation of any preemptive rights granted
under the Governing Documents or under the DGCL. (d) The Securities, when issued
and delivered pursuant to the terms of the Purchase Agreements, will conform in
all material respects as to legal matters to the description thereof in the
Final Memorandum under the caption “Description of Convertible Preferred Stock.”
(e) The Underlying Securities, when issued upon the conversion of the Securities
in accordance with the terms of the Securities, will conform in all material
respects as to legal matters to the description thereof in the Form 8-A.

 

7.              The Company is not, and immediately after giving effect to the
offering and sale of the Securities as contemplated by the Placement Agency
Agreement and the Purchase Agreements and the application of the proceeds
thereof as described in the Final Memorandum, the Company will not be, an
“investment company” required to register under the Investment Company Act of
1940, as amended.

 

8.              The statements in the Preliminary Memorandum and the Final
Memorandum under the caption “Description of Convertible Preferred Stock,”
insofar as such statements purport to summarize provisions of the Certificate of
Designations for the Securities and any law, statute, rule or regulation of or
under any Included Law referred to therein, fairly summarize such Certificate of
Designations and such laws, statutes, rules and regulations in all material
respects, subject to the qualifications and assumptions stated therein.

 

C-2

--------------------------------------------------------------------------------


 

9.              The statements in the Preliminary Memorandum and the Final
Memorandum under the caption “Material U.S. Federal Income Tax Considerations,”
insofar as such statements constitute a summary of the United States Federal tax
laws referred to therein, as of the date of the Preliminary Memorandum and the
Final Memorandum, in all material respects, fairly summarize the United States
Federal tax laws referred to therein in all material respects, subject to the
qualifications and assumptions stated therein.

 

10.       Assuming without independent investigation, (i) that the Securities
are sold to the Investors in accordance with the terms of and in the manner
contemplated by, the Placement Agency Agreement, the Purchase Agreements and the
Final Memorandum; (ii) the accuracy of the representations and warranties of the
Company set forth in the Placement Agency Agreement and the Purchase Agreements
and the matters certified in those certain certificates delivered on the date
hereof; (iii) the accuracy of the representations and warranties of the Agents
and the Investors set forth in the Placement Agency Agreement and the Purchase
Agreements; (iv) the due performance and compliance by the Company, the Agents
and the Investors of their respective covenants and agreements set forth in the
Placement Agency Agreement and the Purchase Agreements; (v) the timely filing of
all notices required to be filed with any Federal agency subsequent to the date
hereof in order to secure exemption from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”); (vi) that the Company
and any person acting on its behalf have complied and will comply with the
limitations on manner of offering and sale set forth in Rule 502(c) promulgated
under the Securities Act with respect to all offers and sales of the Securities;
(vii) the Investors’ compliance with the transfer procedures and restrictions
described in the Final Memorandum and the Purchase Agreements; and (viii) that
neither the Company nor any other person or entity will, after the initial
offer, issue, sale and delivery of the Securities to the Investors pursuant to
the Placement Agency Agreement and Purchase Agreements, take or omit to take any
action which would cause such offer, issue, sale or delivery not to constitute
an exempted transaction under the Securities Act, it is not necessary to
register the Securities under the Securities Act in connection with the issuance
and sale of the Securities by the Company to the Investors in the manner
contemplated by the Purchase Agreements and the Final Memorandum, it being
expressly understood that we express no opinion in this paragraph 10 as to any
subsequent offer or resale of any of the Securities or any conversion of
Securities or offer or sale of any Underlying Securities.

 

C-3

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Opinion of Counsel of Sanchez Oil & Gas Corporation on behalf of the
Company

 

Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, I am of the opinion that, to my
knowledge, there are no legal or governmental proceedings pending or threatened
to which the Company or the Subsidiaries is a party or of which any property of
the Company or the Subsidiaries is the subject other than proceedings accurately
described in all material respects in the Exchange Act Filings and proceedings
that I believe are not likely to have a material adverse effect on the Company
and the Subsidiaries, taken as a whole, or on the power or ability of the
Company to perform its obligations under the Placement Agency Agreement or the
Purchase Agreements or to consummate the transactions contemplated by the
Preliminary Memorandum, the Final Term Sheet and the Final Memorandum.

 

D-1

--------------------------------------------------------------------------------